BROWN, P. J.
This proceeding is a certiorari to review the action of the board of town auditors in auditing and allowing the claim of the relator. The claim was for printing ballots and other necessary supplies for the town election held in April, 1893. The ballots were printed under a special contract for $3.40 per thousand, *879and the total amount charged for that work was not in dispute, and was allowed as it was stated in the bill. The other supplies were grouped under 13 different heads, and the amounts charged were in each instance materially reduced by the board of audit. The only question before us is whether the board should have allowed the claim at the sums charged for the work. It does not appear from the papers before us that there was any oral testimony before the auditors as to the reasonable value of the service, or of the going prices for the work. The bill, when presented, was verified by the treasurer of the relator. His affidavit stated that the account was correct; that the service had been rendered; and that •no part thereof had been paid. The return states that, upon presentation of the bill, the relator was informed by the board of audit that it regarded the charges as excessive, and that it would "hear the claimant upon the items of the bill; that the claimant’s president appeared before the board, and produced samples of the work, and argued in support of the charges. He was not sworn, nor did he produce any witness as to the value of the work, and the claim was therefore submitted to the board.
We are of the opinion that the action of the board must be sustained. They examined and audited each item of the account, and, in fixing the sum allowed, they were not necessarily confined to the claimant’s estimate of the value of its work. It was said in People v. Board of Town Auditors, 74 Hun, 83, 26 N. Y. Supp. 122, that “it is the habit of such bodies to seek information from any quarter where it is obtainable, and we presume the practice is legitimate. They may act upon their own knowledge, acquired by observation.” And it is a fair presumption that the respondents had some knowledge as to the prices ordinarily charged and paid for •printing ballots and election supplies. But there was in the facts before the board evidence which sustains the conclusion that some of the charges were excessive. The contract price for printing the ballots was $3.40 per thousand, but for printing sample ballots the relator had charged nearly four times that amount. No explanation appears in the appeal papers for this very material increase in the charges, although the learned counsel for the relator made one upon the argument; but the facts were for the consideration of the auditors, and we cannot interfere with their judgment. Samples of the work are contained in the appeal book, and in many instances the charges appear to us to be excessive. The respondents, in auditing the claim, act judicially; and, while we have the power to review their decision upon the facts, their judgment should not be overruled unless it is clear that they have erred. We are satisfied in this case with their conclusion, and their award should be sustained.